     Case 4:19-cr-00450 Document 131 Filed on 06/25/20 in TXSD Page 1 of 1
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                            June 25, 2020
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk

                                 HOUSTON DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
                       Plaintiff,                 §
                                                  §
v.                                                §           CRIMINAL NO. 19-450
                                                  §
JEFFREY STERN, et al.,                            §
                                                  §
                       Defendants.                §

                                              ORDER

       Jeffrey Stern, a detainee at the Houston Federal Detention Center, moved for

reconsideration of his order of detention and for temporary release under the Bail Reform Act, 18

U.S.C. § 3142(i), citing changed circumstances due to the current pandemic. (Docket Entry No.

126). The court denied Stern’s motion for reconsideration and for temporary release, explaining

that Stern had not met his burden to show by clear and convincing evidence that he is not a flight

risk nor a threat to the community. (Docket Entry No. 130).

       Ron Lozoff, a friend of Stern’s, sent a letter to the court in support of Stern’s motion after

the court had issued its opinion. Lozoff is not a lawyer, and the court will not treat the letter as a

motion for reconsideration. The court notes that even if the letter were treated as such, it would

not change the court’s conclusion that Stern has failed to demonstrate that release is appropriate

as required by the Bail Reform Act.

               SIGNED on June 25, 2020, at Houston, Texas.


                                                             _______________________________
                                                                      Lee H. Rosenthal
                                                               Chief United States District Judge
